Exhibit (a)(1)(E) Offer to Purchase for Cash Up to 3,500,000 Shares of its Common Stock (including Associated Preferred Share Purchase Rights) At a Purchase Price Not Greater Than $2.60 Nor Less Than $1.80 Per Share by Aware, Inc. THE TENDER OFFER, PRORATION PERIOD AND WITHDRAWAL RIGHTS WILL EXPIRE AT 5:00P.M., NEW YORK CITY TIME, ON APRIL 2, 2009, UNLESS AWARE EXTENDS THE TENDER OFFER. March 5, To Our Clients: Enclosed for your consideration are the offer to purchase, dated March 5, 2009, and the related letter of transmittal (which, together with any supplements or amendments thereto, collectively constitute the “tender offer”), in connection with the tender offer by Aware, Inc., a Massachusetts corporation (“Aware”), to purchase up to 3,500,000 shares of its common stock, par value $0.01 per share (the “shares”), including the associated preferred share purchase rights issued under the Rights Agreement dated as of October 2, 2001 between Aware and Computershare Trust Company, N.A., as Rights Agent, as amended on September 6, 2007, at a price per share not greater than $2.60 nor less than $1.80, net to the seller in cash, without interest, upon the terms and subject to the conditions of the tender offer.
